Title: To Benjamin Franklin from Arthur Lee, 28 May 1777
From: Lee, Arthur
To: Franklin, Benjamin


Dear Sir
Vienna May 28 1777
The post in and nothing from you. I therefore shall proceed to Morrow and hope to reach my destination in eight days. The chief purpose for giving Money in my memorial was to pay the Interest of our Loans and Support our funds. I added the paying the Ship we were obliged to build in Holland in lieu of those requested. To these purposes therefore they will expect the Money will be apply’d. Yours &c.
Dr. Franklin
